Citation Nr: 1118462	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion.

2.  Entitlement to service connection for degenerative disc disease, lumbar spine.

3.  Entitlement to service connection for degenerative joint disease, cervical spine, C5-C7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2008 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2009, the Veteran presented testimony at a hearing conducted at the St. Petersburg RO before a Decision Review Officer (DRO).  In November 2010, the Veteran presented testimony at a personal hearing conducted at the St. Petersburg RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these personal hearings are in the Veteran's claims folder.

The Board observes that the Veteran has been afforded hearings for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion.  After his November 2010 hearing, the Veteran perfected the issues of entitlement to service connection for lumbar spine degenerative disc disease and for cervical spine degenerative joint disease.  In his February 2011 Form 9, the Veteran indicated that he did not want a BVA hearing with regard to these issues.  Accordingly, the Board will consider all three issues, as they have been properly certified to the Board. 

Additionally, in a February 2008 statement to his representative, the Veteran indicated that he has been unemployable and is on Social Security disability.  The Board is unclear whether the Veteran wishes to file a claim for total disability based on individual unemployability (TDIU).  The Board refers this matter to the RO for any additional development.  

The issues of entitlement to service connection for lumbar spine degenerative disc disease and for cervical spine degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2004, the RO denied the claim of entitlement to service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion.  The Veteran was notified of that decision, but did not perfect an appeal.

2.  Some of the evidence received since November 2004 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion. 

3.  The residuals of a right arm injury (compartmental/neurogenic and/or vasogenic thoracic outlet syndrome, to include circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion) have been shown to be causally or etiologically related to an injury sustained during the Veteran's military service.


CONCLUSIONS OF LAW

1.  The November 2004 RO rating decision that denied service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received, and the claim for service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection is warranted for the residuals of a right arm injury (compartmental/neurogenic and/or vasogenic thoracic outlet syndrome, to include circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion).  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claim of entitlement to service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion is being reopened and granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).




LAW AND ANALYSIS

Service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion was previously denied in a June 1978 rating decision.  The RO declined to reopen the claim several times thereafter, most recently in a November 2004 rating decision.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the June 1978 and November 2004 decisions became final because the Veteran did not file a timely appeal of either.

The claim of entitlement to service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in June 2006.  Under the law in effect at the time he filed his claim, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service treatment records, and the Veteran's own statements.  The RO found that there was no evidence relating the Veteran's circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion to his active service, and the claim was denied.

After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file subsequent to the November 2004 decision includes, but is not limited to, VA and private treatment records.  In particular, the Veteran submitted a January 2008 private treatment record from Dr. W.G. which stated that it was more likely than not that the Veteran's symptoms of paraesthesias on the right arm are related to the injury he sustained in the military.

As noted, the Veteran's claim was previously denied essentially because there was no nexus between the in-service injury and any current right arm disability.  The January 2008 private treatment record indicates that there is a nexus.  This evidence is new in that it was not previously of record.  Moreover, this evidence relates to an unestablished fact necessary to substantiate his claim.  Further, as its credibility is presumed, the January 2008 record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  For these reasons, the Board finds that the additional evidence received since November 2004 warrants a reopening of the Veteran's claim of service connection, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a).

As the claim for service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion has now been reopened, the Board will now address whether service connection is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for the residuals of right thoracic outlet syndrome, to include right shoulder strain.

The Veteran contends that he has a right arm disability characterized by numbness, tingling, limitation of motion, and pain from a soda machine which fell on him during service.  A September 1971 service treatment record reflected that the Veteran was sitting in the hanger drinking a Pepsi when his ship took a heavy roll.  The Pepsi machine fell over and struck the Veteran on the right neck and shoulder.  The machine was noted to weigh approximately 800 pounds.  The provisional diagnosis was rule out (r/o) clavicle fracture (fx).  The consultation report indicated that the Veteran had maximum pain and tenderness over the deltoid and his range of motion (rom) was limited by pain.  There was no fracture noted on x-ray.  The recommendation was limited duty for two to three days, sling, and medication.  There were no reports of any right arm or circulatory complaints on his June 1973 separation examination.  

The Veteran filed his initial claim in March 1978, approximately five years after his separation from service.  In a May 1978 statement, the Veteran reported that when he was still in service in 1973, his arm swelled up and felt very heavy and hard.  This went away in a couple of days so he did not see a doctor.  He reported the arm bothered him until 1976, when he sought treatment from Dr. K.Y.  The Veteran indicated that he currently had daily symptoms of poor circulation and heaviness, and that his arm fell asleep once a week.  

In July 1978, VA received records from Dr. K.Y. indicating that he treated the Veteran in 1976.  The diagnoses were occlusion of the right axillary vein, etiology unknown; and rule out thoracic outlet or intrathoracic lesion responsible for the vein occlusion.  

In May 1978, the Veteran underwent VA examination whereby circulatory obstruction, right upper extremity, with paresthesia, occasional pain, venus dilations and limitation of motion was diagnosed.  

In a September 2004 private treatment record from O.N.C., the Veteran reported that he had persistent complaints of numbness, tingling feelings with stiffness, and "hard" feelings in his right upper extremity since the soda machine fell on him during service.  The impression indicated that the Veteran probably had some sort of neuropraxia some thirty years ago involving the right upper extremity, rendering him with residual paresthesia symptoms.  

In a January 2008 letter, Dr. W.G. recorded the Veteran's contentions that a soda machine weighing approximately 1000 to 1800 pounds flipped over and hit him on the back while he was in the military.  The Veteran reported that immediately afterward he developed a tremendous amount of swelling on his right arm and that he was told that he probably developed some thoracic outlet syndrome on the arm.  The Veteran complained of difficulty with the arm to include pain and sensory paraethesias on the right arm.  Dr. W.G. performed a physical examination of the Veteran and noted engorgement of the veins on the right pectoralis area and also in the right upper shoulder and upper arm.  Dr. W.G. opined that it was more likely than not that the Veteran's symptoms of paraesthesias on the right arm were related to the injury that he sustained in the military.  The engorgement of the veins may suggest either a vein/venous abnormality with injuries or a congenital variant/varices.  From the Veteran's description, it seemed that he had some type of compartmental syndrome with swelling of the right arm.  A neurogenic and/or vasogenic thoracic outlet syndrome was also a consideration.  

In November 2008, VA received a letter from the Veteran's friend.  The friend relayed that in the spring of 1973, he noticed that the Veteran's right arm was unusually swollen and felt hard/firm to the touch in both the forearm and upper arm.  

In January 2010, the Veteran had multiple VA examinations to ascertain the correct diagnoses with regard to his claimed disability.  Residuals of right thoracic outlet syndrome was diagnosed.  It was noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  In a separate examination worksheet, the same examiner also diagnosed right shoulder strain.  Following a review of the claims file and physical examination, the examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's current claimed right arm circulatory obstruction of the right upper extremity with venous dilation or current right arm circulatory condition was the same as or a result of the injury when a Pepsi machine fell on him during active duty or caused by his military service.  

The examiner referenced the September 1971 service treatment record detailing the incident as well as the June 1973 separation examination.  The examiner noted that the service treatment records were otherwise silent for any right shoulder/arm/upper extremity, nerve, or blood vessel condition.  Therefore, the examiner stated that there was no currently available objective evidence of any of these conditions at the time of the Veteran's discharge from the military linking them to his current claimed right arm circulatory obstruction of the right upper extremity with venous dilation or current right arm circulatory condition.  He provided the same opinion with regard to the diagnosis of right shoulder strain.  

As reflected above, the evidence of record reflects that a soda machine fell on the Veteran during service and landed on his right neck and shoulder.  At that time, he had pain and tenderness over the deltoid and his range of motion was limited by pain.  Although there is no documentation in the service treatment records, the Veteran has consistently reported since shortly after his separation from service that his right arm has intermittently swelled up, felt hard and heavy, has poor circulation, has pain, and has decreased mobility.  The Veteran is competent to report this symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, because the Veteran has consistently reported this symptomatology since he filed his initial claim in 1978, there is documentation of an in-service injury, a buddy statement supporting his contention, and because there is documented evidence of a disability affecting his right arm since 1976, the Board finds the Veteran's reports credible.  Thus, the evidence of record indicates that the Veteran has experienced problems with his right arm, to include pain, swelling, limited range of motion, and numbness, since the Pepsi machine fell on him during service.

The Board observes that there is one opinion that weighs against the Veteran's claim and several medical records indicating a relationship between the soda machine injury and the Veteran's current diagnosis of residuals of right thoracic outlet syndrome, to include right shoulder strain.  The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  

With regard to the January 2010 VA examinations, the Board observes that the examiner appears to base his opinions primarily on the lack of in-service documentation of a right arm symptomatology.  However, the Board has found the Veteran's contentions that he began experiencing stiffness, swelling, pain, limitation of motions, etc. shortly after the incident to be both competent and credible.  Thus, because the examiner did not fully consider the Veteran's reported symptomatology, the Board concludes that the VA examinations are not based on all the relevant information and therefore affords them less probative value.  

Turning to Dr. W.G.'s January 2008 opinion, the Board observes that although the Veteran appears to have reported some information that is different than what is noted in the September 1971 service treatment record (soda machine weighing 1000 to 1800 pounds instead of 800 pounds), the Board notes that it is based on the Veteran's competent and credible reported symptomatology.  It was also based on a physical examination of the Veteran, which documented engorgement of the veins on the right pectoralis area and also in the right upper shoulder and upper arm.  Moreover, the Board also finds it significant that another examiner in September 2004 also concluded that the Veteran probably has some sort of neuropraxia some thirty years ago involving the right upper extremity and rendering him with residual paresthesia symptoms from the soda machine fall.  Accordingly, because these opinions are largely based on a description of the Veteran's symptomatology that has found to be competent and credible, the Board finds this evidence persuasive. 

In conclusion, the evidence of record reflects that a soda machine fell on the Veteran in 1971 during his period of service.  The Veteran has provided competent and credible evidence indicating that he has experienced pain, numbness, stiffness, limited motion of his right arm, etc. since this incident.  The Veteran has been shown to have residuals of right thoracic outlet syndrome, to include right shoulder strain.  The evidence of record indicates an association between the in-service injury and the current diagnosis.  As such, service connection for residuals of right thoracic outlet syndrome, to include right shoulder strain, is granted.  38 C.F.R. § 3.303.  





ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion is reopened.

Service connection for the residuals of a right arm injury (compartmental/neurogenic and/or vasogenic thoracic outlet syndrome, to include circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion) is granted.


REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for disabilities of the lumbar and cervical spine segments.

The Veteran contends that he has neck and back problems that are the result of a Pepsi machine falling on him in September 1971.  During his November 2010 hearing for his now service-connected residuals of a right arm injury (compartmental/neurogenic and/or vasogenic thoracic outlet syndrome, to include circulatory obstruction of the right upper extremity with paresthesia, occasional pain, venous dilation, and limitation of motion) the Veteran testified that approximately three days after the Pepsi machine fell on him his back hurt.  He indicated that he did not seek follow up treatment during service.  

The Veteran's service treatment records are absent diagnosis or treatment for a cervical or lumbar spine disability.  The first clinical evidence of a cervical disability is a December 2005 VA impression of neck pain.  January 2006 VA x-rays reflected degenerative changes most pronounced C5-7 and C2-4 deformity either developmental or after old trauma.  Significantly, however, the Veteran is competent to report that he experienced back and neck pain after his in-service injury, despite not having sought formal medical treatment.

In January 2008, Dr. W.G. provided a favorable medical opinion.  The Veteran reported that a 1000 to 1800 pound soda machine flipped over and hit him on his back.  Since that injury, the Veteran reported difficulty with his arm, neck, and back.  The impression was history of trauma to the right arm, neck, and back while in the military.  The examiner stated that the Veteran had had studies in the past suggestive of cervical and lumbar degenerative spine diseases.  Similarly, by history, it seemed more likely than not that the Veteran's neck and back problems stemmed from the injury that he sustained while on the destroyer.  

Because Dr. W.G. did not have the Veteran's full records available for review at the time the positive opinion was rendered, and because there is conflicting medical evidence of record, as described immediately below, the Board currently is unable to grant the claims based upon the favorable opinion provided by Dr. W.G.

On VA examination of the spine in January 2010, the Veteran reported his contentions that his symptoms of numbness, pain, neck and back problems began when the soda machine fell on him.  The diagnoses were degenerative joint disease of the cervical spine C5-7 and mild degenerative disc disease lumbar spine.  The examiner indicated that he reviewed the claims file.  The examiner opined that it would be only with resort to mere speculation to opine whether or not the Veteran's current neck or back problems were the same as or a result of the injury when a Pepsi machine fell on him during active duty or was caused by his military service.  The examiner referenced the September 1971 service treatment record, the June 1973 separation examination which was normal, and the absence of in-service documentation of a neck or back condition.  The examiner stated that there is no currently available objective evidence of any of these (neck or back) conditions at the time of the Veteran's discharge from the military linking them to his current spine conditions.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board observes that the examiner appears to base his opinion primarily on the lack of in-service documentation of a neck or back condition.  However, the examiner did not consider the Veteran's subjective contentions that he began experiencing cervical and lumbar problems after the Pepsi machine injury.  The failure to consider the Veteran's report of continuity of symptomatology renders the VA examination inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

Additionally, it appears that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  A July 2004 response from the SSA reflects a disability onset date of April 2001.  The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Although it appears from his testimony that the Veteran is in receipt of SSA disability benefits for the disability for which he was granted non-service connected pension in August 2003 (paralysis of the left hemidiaphragm), the SSA might nevertheless have records that pertain to the Veteran's remaining claims on appeal.  Accordingly, in the interest of having a complete disability picture, the Board requests the Veteran's SSA records.  

The Board also observes that the Veteran receives VA treatment.  During his November 2010 hearing, he stated that he had been seen at the VA the week prior to the hearing.  The most current VA treatment records of record are dated in November 2009.  Accordingly, all VA treatment records dated from November 2009 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the Veteran's complete SSA disability records, including a copy of the decision granting benefits.

2.  Obtain any VA treatment records dated from November 2009 to the present. 

3.  Schedule the Veteran for a VA examination to evaluate his claims for service connection for cervical and lumbar disabilities.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current cervical and lumbar disabilities are causally or etiologically related to the injury sustained in service, including to his symptomatology in military service (July 1969 to June 1973) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should address the Veteran's contentions that he has had cervical and lumbar problems since the Pepsi machine fell on him in September 1971.  The examiner is advised that the Veteran is competent to report having experienced back and neck pain since the in-service injury.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions and a discussion of the facts and medical principles involved must be provided.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the requested development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


